1° ^U^JWL
                                         CASE No. PD-0752-15               ^X^
                           COURT    OF    APPEALS   No.   02-14-00426-CR




CHARLES ANTHONY GREEN, appellant                          §           ]REffiiP/E!S,W1' 0F
                                                               COURT OF CRIMINAL APPEALS
                                                                      CRIMINAL    APPEALS
                                                          §


THE STATE OF TEXAS , appellee                             §           AUSTIN, TTEXAS



             MOTION FOR EXTENSION OF 45-DAY's TO FILE MOTIO&b@fRAS£K$^:i©terk

TO:   THE HONORABLE JUSTICES OF SAID COURT:




       Comas Now, Charles Anthony Green/ petitioner, pro-se, and files his motion
for    an    extension      of    time of 45-day's to file his Motion For a Rehearing. He
shows the Court the following:


                                                    ONE

      The petitioner Green received notice from the Court of Criminal Appeals that

on November 18, 2015 the Court refused his petition for discreSfaonary^ireview.
                                                                   COURT OF CRIMINAL APPEALS
                                                    TWO                    • -.    _
                                 TEXAS RULES OF APPELLATE PROCEDURE                * '


                                                                       A&el Acosta, Clerk
79.1 MOTION FOR REHEARING.

      A motion for rehearing may be filed with the Court of Criminal Appeals clerk

within 15-day's from the date of the judgment or order.

79.6 EXTENSION OF TIME.


       The   Court    of    Criminal Appeals may extend the time for filing a motion or

a     further   motion      for rehearing if a party files a motion complying with RULE

10.5(b)      within    the       time for filing a motion or further motion for rehearing.




                                                    (1)
                                                              THREE



10.5(b) MOTION TO EXTEND TIME.


(A)        the    deadline         for    filing        the    Motion for Rehearing is December 3, 2015.

(3)        the     petitioner       request for 45-day's extension of time to file his motion
for rehearing.

(C) the facts petitioner relies on for the extension of 45-day's to file motion
for rehearing.

            The petitioner            Green       has     had difficulty in access to his prison Wynne
       Unit Law Library because of the holiday season, and his prison work schedule.
             The prison         rules      will         not let him attend the law library     at certain
       times,         and    his    work schedule interfers with the new law library schedule
       of        4am in the morning.           He also needs the extended time because the Wynne
       Unit prison law library will be closed for several day's during the December
       Christmas         Holiday         season    more than normal, and it would be difficult for
       him       to    effectively         file a motion for rehearing without the extended time
       of 45-day's.           He will not be able to file an effective motion for a rehearing
until immediately, or after the Christmas holiday.
                                                               PRAYER


      The     petitioner        Charles       Anthony         Green prays that the Honorable Court will
grant        his      motion for an extended time of 45-day's to file an effective motion
for rehearing.




      November 30,          2015.                                            RESPECTFULLY SUBMITTED




                                                                         (MAMA COnXk&^h, &m&n
                                                                             CHARLES ANTHONY GREEN

                                                                              #1959504   WYNNE UNIT

                                                                                  810    FM 2821

                                                                               HUNTSVILLE,   TEXAS.
                                                                                             77349.



                                              INMATES DECLARATION


      I,     Charles        Anthony      Green, Id.#1959504, swear under the penalty of perjury
that the forgoing information is true and correct.

           November 30,       2015.
                                                                              CHARLES ANTHONY^GREEN
                                                               (2)